283 F.3d 594
Eric ROBINSON, Appellant,v.Philip L. JOHNSON; The District Attorney of the County of Philadelphia; the Attorney General of the State of Pennsylvania, Mike Fisher.
No. 00-1979.
United States Court of Appeals, Third Circuit.
Filed April 8, 2002.

Present: BECKER, Chief Judge, SLOVITER, SCIRICA, NYGAARD, ALITO, ROTH, McKEE, RENDELL, BARRY, AMBRO and FUENTES, Circuit Judges.

ORDER

1
A majority of the active judges having voted for rehearing en banc in the above appeal, it is ORDERED that the Clerk of this Court vacate the opinion and judgment filed March 11, 2002, and list the above for rehearing en banc at the convenience of the Court.